Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Response to Amendment
1.	Claims 10, 13-18 and 31-36 have been amended, claims 1-8, 12, 26-30, 37 and 38 canceled and claims 39-43 added as requested in the amendment filed on July 28, 2022. Following the amendment, claims 10, 11, 13-18, 31-36 and 39-43 are pending in the instant application.
2.	Claims 10, 11, 13-18, 31-36 and 39-43 are under examination in the instant office action.
3.	Any objection or rejection of record, which is not expressly repeated in this action has been overcome by Applicant’s response and withdrawn.
4.	Applicant’s arguments filed on July 28, 2022 have been fully considered but they are not deemed to be persuasive for the reasons set forth below.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

5.	Claims 10, 11, 13-18, 31-36 and 39-43, as currently presented, are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement, see reasons of record in section 5 of Paper mailed on May 13, 2021, section 5 of Paper mailed on September 30, 2021 and as applied to claims 1-8, 10-18 and 26-37 in section 12 of Paper mailed on April 29, 2022. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a New Matter rejection under the provisions of 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), written description. 
Applicant explains sections of the disclosure that allegedly support the instant claimed invention at pp. 7-11 of the Response. The cited passages have been fully reviewed. Applicant’s arguments have been considered but found to be not persuasive for the following reasons.
New claim 39 and depended claims 10, 11, 13-18, 31-36 and 40-43 encompass a method of detecting efficacy of a pharmaceutical drug or progress of a patient on the drug treatment wherein the patient is with brain injury or suspected of having brain injury by detecting levels of at least two citrullinated biomarkers and comparing the levels to series of controls during the treatment regimen. Applicant points out that pages 28, 29, 32, 33 explain the inventive concept. The review of the cited passages indicates general description of measuring the levels of biomarkers during treatment protocol to determine the effect of therapy. There is no indication that the levels of at least two biomarkers cit-NRGN, cit-GFAP or cit-MBP are higher during brain injury as compared to control and/or that the levels of these biomarkers change during treatment by clinical administration of any drug. Moreover, Applicant refers to Examples 9 and 10 at pp. 61-62, to “provide support for the detection of citrullinated biomarkers in a biological sample of a patient”, p. 10 of the Response. However, Example 9 presents data regarding pattern of citrullination during Alzheimer’s disease, and Example 10 explains citrullination of proteins during stroke (single patient). There appears no factual evidence that specifically relates to what is currently in claims – measurement of the levels of cit-NRGN, cit-GFAP and cit-MBP in a patient with brain injury or suspected of having brain injury during treatment by administering a pharmaceutical drug.  
The Examiner maintains that the text of the specification, as originally filed and including specific paragraphs cited by Applicant, does not describe the inventive concept currently in claims and the rejection is maintained. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

6.	Claims 10, 11, 13-18, 31-36 and 39-43, as currently presented, are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more for reasons of record as applied to claims 12-18, 31-35, 37 and 38 in section 13 of Paper mailed on April 29, 2022. Present claims, directed to assessing efficacy of treatment of brain injury, set forth laws of nature by reciting relationship between changes in the levels of naturally occurring factors and the pathology itself. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception for reasons that follow. See also reasons of record as applied to claims 1-18 in section 5 of Paper mailed on July 01, 2020 and in section 5 of Paper mailed on October 21, 2021.
Applicant submits at p. 12 that, “Claim 39 herein requires elements (steps) that, when viewed as a whole, signify more than the sum of their parts taken separately and also signify something significantly different from the judicial exception itself. All of the elements (steps), considered together, transform the nature of the claim into a patent eligible application of any judicial exception that may be encompassed. Claim 39 and the claims dependent therefrom recite active elements (active steps) -- including administering a drug treatment to a patient -- that integrate any judicial exception into a practical application of the method, such that the elements, and combinations of the elements, ensure that the claim as a whole amounts to significantly more than the judicial exception and provides a new process not before known to the skilled person in the art”. Applicant’s arguments have been fully considered but are not persuasive for reasons that follow.
As fully explained earlier, the instant claims are directed to a process of observing the changes in the levels of naturally occurring factors during natural response to the treatment for brain injury. Because the claims encompass changes in the levels of cit-NRGN, cit-GFAP and cit-MBP during treatment for brain injury, the process that is governed by a law of nature, it sets forth a judicial exception. Furthermore, the claims recite active mental steps of comparing the measured levels of biomarkers, also a judicial exception. Finally, the claims do not recite any physical steps to integrate the exception into a practical application of the exception because all that the method encompasses is an observation of the changes of in naturally occurring factors during a naturally occurring process. The instant situation is similar to the one in Mayo, wherein the claims recited method of administering drugs to a patient and measuring the levels of certain metabolites in the blood, wherein the level of metabolites indicates whether to adjust the dosage. The Supreme Court held that the claims recited a natural law and did not “include any “additional features that provide practical assurance that the process is more than a drafting effort designed to monopolize the law of nature itself.” Mayo Collaborative Services v. Prometheus Laboratories, Inc., 566 U.S. _, 132 S. Ct. 77, 101 USPQ2d 1961 (2012).  
Thus for reasons fully explained earlier and reasons above, claims 10, 11, 13-18, 31-36 and 39-43 do not satisfy the requirement of 35 U.S.C. 101 and therefore stand rejected. 

Conclusion
7.	No claim is allowed.
8.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLGA N CHERNYSHEV whose telephone number is (571)272-0870. The examiner can normally be reached 9AM to 5:30PM, Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on (571)272-0911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OLGA N CHERNYSHEV/            Primary Examiner, Art Unit 1649                                                                                                                                                                                            
August 18, 2022